PER CURIAM.
The summary judgment entered below for the defendant county is reversed for trial because the record presents genuine issues of material fact as to the plaintiffs legal status at the time and place in county park property he was injured, see Wood v. Camp, 284 So.2d 691 (Fla.1973); Pedreira v. Silva, 468 So.2d 1073 (Fla. 3d DCA 1985); Marks v. Delcastillo, 386 So.2d 1259 (Fla. 3d DCA 1980), review denied, 397 So.2d 778 (Fla.1981); McCabe v. Walt Disney World Co., 350 So.2d 814 (Fla. 4th DCA 1977), and whether the county owed and breached a duty to exercise due care to protect him from reasonably foreseeable criminal attacks. See Cunningham v. City of Dania, 771 So.2d 12 (Fla. 4th DCA 2000); Collazos v. City of West Miami, 683 So.2d 1161 (Fla. 3d DCA 1996), review denied, 695 So.2d 698 (Fla.1997); Hill v. City of North Miami Beach, 613 So.2d 1356 (Fla. 3d DCA 1993); Ameijeiras v. Metropolitan Dade County, 534 So.2d 812 (Fla. 3d DCA 1988), review denied, 542 So.2d 1332 (Fla.1989).
Reversed.